Citation Nr: 0911474	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 
2005 for the grant of service connection for tinnitus. 

2.  Entitlement to service connection for acne, claimed as 
due to in-service exposure to herbicides. 

3.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1970 to December 1971.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which granted service connection 
for bilateral hearing loss and tinnitus, both effective June 
17, 2005.  A noncompensable (zero percent) disability rating 
was assigned for the service-connected hearing loss and a 
10 percent disability rating was assigned for tinnitus.  The 
March 2006 rating decision also denied the Veteran's claim of 
entitlement to disability resulting from exposure to 
herbicides. 

In February 2008 the Veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Board's offices in Washington, D.C.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

Clarification of issue on appeal

In his June 2005 claim, the Veteran indicated that he had an 
"unknown" disability as a result of in-service exposure to 
herbicides.  The RO classified the issue as entitlement to 
service connection for a disability due to exposure to 
herbicides and adjudicated the matter to include all of the 
presumptive disabilities that are associated with in-service 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2008).  In his 
June 2006 notice of disagreement and October 2007 substantive 
appeal, the Veteran clarified that he had developed acne due 
to herbicide exposure.  Accordingly, the Board has 
reclassified the issue as such on the title page.  

The Board notes in passing that reclassifying the issue will 
result in no prejudice to the Veteran as the RO specifically 
considered chloracne as one of the Veteran's "unknown" 
disabilities.  Cf. Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO].  In any event, the Board is remanding 
the Veteran's claim for further development and 
readjudication. 

Issue not on appeal

The Veteran had initially appealed the assignment of a 10 
percent disability rating for tinnitus.  During the February 
2008 hearing, the Veteran withdrew his appeal as to the 
issue.  Accordingly, that issue is not before the Board.  See 
38 C.F.R. § 20.204 (2008).

Although service connection for both the service-connected 
hearing loss and tinnitus was made effective June 17, 2005, 
the Veteran disagreed only as to the effective date for 
tinnitus. 

Remanded issues

The issues of entitlement to service connection for acne 
entitlement to an increased disability rating for service-
connected bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  A claim for entitlement to service connection for 
tinnitus was received on June 17, 2005.

2.  In a March 2006 decision, the RO granted service 
connection for tinnitus, assigning an effective date of June 
17, 2005.


CONCLUSION OF LAW

An effective date prior to June 17, 2005 for service-
connected tinnitus is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date earlier than June 17, 
2005 for the grant of service connection for tinnitus. 

The Veteran seeks entitlement to an effective date earlier 
than June 17, 2005 for the grant of service connection for 
tinnitus.  As is discussed elsewhere in this decision, the 
issues of entitlement to service connection for acne and 
entitlement to an increased disability for bilateral hearing 
loss are being remanded for further development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. Crucially, 
the Veteran was informed of VA's duty to assist him in a 
letter dated August 24, 2005, whereby the Veteran was advised 
of the provisions of the VCAA.

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the outcome 
of this earlier effective date claim depends exclusively on 
documents which are already contained in the Veteran's VA 
claims folder.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of this case.

In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  He exercised the option of a personal hearing and 
was afforded one in February 2008 as detailed in the 
Introduction.

In short, the Board believes that the Veteran's earlier 
effective date claim was properly developed for appellate 
purposes.  Further development would be a useless exercise.  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations 

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Specifically with respect to direct service connection, the 
effective date is the day following separation from active 
service if the claim is received within one year thereafter; 
otherwise, the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b).

Claims

A specific claim in the form prescribed by the Secretary of 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2008).


Analysis 

As was discussed in the law and regulations section above, 
the effective date of an award based on an original claim for 
compensation benefits generally is the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).

The Veteran seeks an effective date earlier than the 
currently assigned June 17, 2005 for his service-connected 
tinnitus.  The thrust of the Veteran's argument is that he 
was seen in November 1981 for an Agent Orange examination 
wherein he complained of tinnitus.  He maintains that the VA 
examiner should have recommended he file a claim for service 
connection or should have filed one on his behalf.  See the 
February 2008 hearing transcript, page 11.  In essence, he 
appears to contend either (1) that his November 1981 clinic 
visit constituted an informal claim or (2) that VA committed 
error in not seeing to it that he filed a claim.  

With respect to the Veteran's argument that his November 1981 
clinic visit constituted an informal claim, this medical 
record cannot be considered to be an informal claim for 
tinnitus, because it does not reflect an intent on the part 
of the Veteran to apply for VA benefits.  An informal claim 
must identify the benefit sought; the mere reference in 
medical treatment records to that disability is not a claim.  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal 
claim must identify the benefit sought]; see also Ellington 
v. Nicholson, 22 Vet. App. 141 (2007) [in the absence of a 
sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing 
medical information in and of itself is not an informal claim 
for VA benefits].

There is nothing in the record which could be reasonably 
construed as a formal or informal claim for entitlement to 
service connection for tinnitus prior to June 2005.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].  The record 
is completely devoid of any correspondence or other 
communication from the Veteran which would serve as a claim 
for service connection for tinnitus before June 2005.  In 
fact, the first correspondence from the Veteran in the claims 
folder is dated June 17, 2005.   

With respect to the Veteran's argument that that VA medical 
personnel committed clear and unmistakable error (CUE) in not 
seeing to it that he filed a claim, the Board notes that 
medical personnel are not adjudicators, and as such cannot 
commit CUE.  See 38 C.F.R. § 3.105; see also Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992) and Shockley v. West, 11 
Vet. App. 208 (1998).  Moreover, any perceived failure on the 
part of VA to assist the veteran does not amount to a valid 
claim of CUE.  See Cook v. Principi, 318 F. 3d 1334 (Fed. 
Cir. 2002). 

In essence, the Veteran contends that he has experienced 
tinnitus for many years and that he should be compensated for 
it.  This amounts to an argument couched in equity.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). As explained above, the Board has decided 
this case based on the law and regulations. Specifically, the 
effective date of service connection is based on the date 
that the claim therefor was filed, not the date the 
disability first existed or the date of a prior medical 
examination.  See 38 C.F.R. § 3.400 (2008).

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. For reasons explained above, the effective 
date assigned in this case is dictated by the date of filing 
of the Veteran's claim on June 17, 2005.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than June 17, 2005 
for the grant of service connection for tinnitus.  The 
benefit sought on appeal is accordingly denied.



ORDER

An effective date earlier than June 17, 2005 for the grant of 
service connection for tinnitus is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary and 
procedural development.

2.  Entitlement to service connection for acne, claimed as 
due to in-service exposure to herbicides. 

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With respect to Hickson element (1), the Veteran has 
testified to having acne on his face ever since leaving 
Vietnam.  See the February 2008 hearing transcript, page 13.  
The Veteran is competent to make such an observation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With respect to Hickson element (2), the Veteran is presumed 
to have been exposed to herbicides based on his Vietnam 
service.  Chloracne or other acneform disease consistent with 
chloracne may be service connected on a presumptive basis 
based on such presumed exposure to herbicides.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2008).

This case presents a certain medical question which cannot be 
answered by the Board, namely the relationship, if any, 
between the Veteran's claimed acne and his military service, 
in particular his presumed exposure to herbicides.  See 
Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]. This question must be addressed 
by an appropriately qualified medical professional.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

3.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss. 

The Veteran's last VA examination to evaluate his service-
connected bilateral hearing loss was conducted in December 
2005.  During the February 2008 hearing, the Veteran 
contended that hearing loss had increased in severity since 
this last examination.  Since the Veteran has alleged that 
his disability has increased in severity and that the 
evidence does not adequately address the current state of his 
service-connected disability, the Board finds that an 
additional examination is necessary.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the disability has 
worsened since the last examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should schedule the Veteran for a 
physical examination to determine the 
nature of his claimed acne disability and 
whether such is related to his military 
service.  The Veteran's VA claims folder 
should be made available to and should be 
reviewed by the examiner. After 
examination of the Veteran and review of 
all pertinent medical records, the 
examiner should provide an opinion as to: 
(1) a form of acne exists and if so 
whether such is chloracne or another 
acneform disease consistent with 
chloracne; (2)  whether it is as least as 
likely as not that any currently diagnosed 
acne disorder is related to the Veteran's 
military service, to include presumed 
exposure to herbicides in Vietnam. Any 
diagnostic testing which is deemed to be 
necessary by the examiner should be 
completed.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  VBA should make arrangements for the 
Veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his service-
connected bilateral hearing loss.  The 
Veteran's VA claims folder should be 
reviewed by the examiner.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

3.  VBA should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


